Exhibit 10.4
AMENDMENT TO
SECOND AMENDED AND RESTATED EMPLOYEE STOCK OPTION PLAN
     AMENDMENT, dated May 7, 2008, to the Delphi Financial Group, Inc. (the
“Company”) Second Amended and Restated Employee Stock Option Plan, as amended to
date (the “Plan”).
     By action of the Board of Directors of the Company duly taken on the
above-referenced date, the text of Section 5(f) of the Plan is hereby amended
and restated in its entirety to read as follows:
          “Death or Disability of Optionee. Unless otherwise specified in an
Option Notice, in the event an Optionee shall die or become disabled while in
the employ of the Company or a Subsidiary, all of such Participant’s outstanding
Options shall become exercisable, and such Options may be exercised at any time
within one (1) year after the Optionee’s death or disability or such longer
period as may be established by the Committee at the time of grant or
thereafter, but in no event may an Option be exercised after its Expiration
Date. During such one-year period, the Option may be exercised by the Optionee
or a representative, or in the case of death, by the executors or administrators
of the Optionee or by any person or persons who shall have acquired the Option
directly from the Optionee by bequest or inheritance. Whether an Optionee shall
have become disabled for the purposes of the Plan shall be determined by the
Committee, which determination shall be final and conclusive.”
     IN WITNESS WHEREOF, the undersigned has caused this Amendment to be
executed on the Company’s behalf.

            DELPHI FINANCIAL GROUP, INC.
      By:   /s/ Chad W. Coulter        Chad W. Coulter        Secretary   

 